DETAILED ACTION
1	This action is responsive to the amendment filed on December 21, 2020.
2	The rejection of claims 1-16 under 103 as being unpatentable over Schoepgens et al. (US’ 150 A1) is maintained for the reasons set forth in the previous Office action that mailed on October 14, 2020.
Response to Applicant’s Arguments
3	Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
	With respect to the rejection of claims 1-16 under 103 as being unpatentable over Schoepgens et al. (US’ 150 A1), applicant argued that none of the passages of Schoepgens relied on for this rejection disclose or suggest the claim element of a composition containing both (a) one or more highly ethoxylated fatty alcohols with (b) one or more low ethoxylated alcohols. The applicant also argued that none of the reference’s working examples in the table at paragraph [0195] have a combination of low-eo and high-eo alcohols as they are set forth in the claim.
	The examiner respectfully, disagrees with the above arguments because, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. “In re Heck, 699 F.2d 1331, 1332-33 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed.Cir.), cert. denied, 493 U.S. 975 (1989).

Furthermore, applicants have not shown on record the criticality of the claimed mixture of highly and low ethoxylated fatty alcohols in the claimed invention.
4	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761